Title: To James Madison from George W. Howard, [March 1815]
From: Howard, George W.
To: Madison, James


                    
                        [March 1815]
                    
                    The memorial of George W Howard respectfully sheweth, That he emigrated from Ireland the place of his nativity in the month of August Eighteen hundred and nine, and arrived in Baltimore the month of October following.
                    That since his arrival in America he has generally resided in the city of Baltimore, pursuing the profession of a Teacher of Mathematics and drawing.
                    Your Memorialist in emigrating from his native Country was influenced by an attachment to the free Institutions and allured by the prospect of Republican Liberty, and these he preferred to any advantages the British Empire could present to his hopes.
                    Your memorialist was educated in the first military Seminary in his native country and is familiar with the principles of Military science, the evolutions of Troops and the discipline of a camp.
                    Your memorialist altho exempt from military duty as an Alien and a Teacher, yet feeling a Sincere desire to aid his adopted Country at the present important period did project, organize and discipline a company of Riflemen called “The first Baltimore sharp shooters,” the command of which was conferred on Edward Aisquith, Esquire and your memorialist accepted the appointment of 1st Sergeant that being the highest grade he could hold under the existing Laws of the Land.
                    When the Capitol of the nation was menaced by the Enemy your memorialist marched to meet him at Bladensburgh with the Battalion commanded by Major Pinkney which remained engaged until finding itself, unsupported by other Troops it was compelled to abandon the unequal contest and retire. Your memorialist was engaged also in the Battle of the twelfth of September near North Point with the company to which he was attached; where two were killed and five including your memorialist severely wounded. On that occasion the conduct of the Company extorted the acknowledgements and received the warmest thanks of the commanding General. The wound which your memorialist received on the latter occasion was from a musket ball which passed through his right arm and has confined him to his bed for three months and deprived him of the use

of his arm for life. The wound thus received in defence of the country has likewise brought on a nervous affection that will probably end only with his existence.
                    Under these circumstances your memorialist is constrained to Solicit a post in the Army of the United states or in the Collection of the Revenue whereby he may be enabled to support a large and helpless family—the former would certainly be preferred as being more congenial with his former habits and there he could render more effectual Services to his adopted country.
                    
                        Geo. W. Howard.
                    
                